THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS
SOLD PURSUANT TO RULE 144 OF SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.

 

This agreement and the rights and obligations evidenced hereby are subordinate
to the indebtedness (including interest) (the “SENIOR INDEBTEDNESS”) owed by
XZERES CORP. TO WELLS FARGO BANK, NATIONAL ASSOCIATION RELATING TO THAT CERTAIN
CREDIT AGREEMENT, DATED AUGUST 21, 2014, AMONG WELLS FARGO BANK, NATIONAL
ASSOCIATION AND XZERES CORP., AND THE SECURITY AGREEMENT AND OTHER LOAN
DOCUMENTS, AS THE SAME HAS OR MAY BE AMENDED FROM TIME TO TIME.

 

XZERES CORP.

 

DEMAND CONVERTIBLE SUBORDINATED SECURED PROMISSORY NOTE

 

 

$198,350.00

Boston, Massachusetts

May 27, 2015





 

Xzeres Corp., a Nevada corporation (the “Company”), with a principal office
located at 9025 SW Hillman Ct., Suite 3126, Wilsonville, OR 97070, for value
received, hereby promises to pay to Paul DeBruce, an individual with an address
at 411 Nichols Road, Suite 217, Kansas City, MO 64112, (the “Holder”) or order,
upon DEMAND for repayment by the Company $198,350 in aggregate principal amount
(“Principal Amount”), or such other amount as may be outstanding hereunder,
together with interest from the date hereof on the aggregate unpaid principal
balance from time to time outstanding.

 

The Company’s obligations under this Demand Convertible Subordinated Secured
Promissory Note (the “Note”) are secured by a lien on all assets of the Company
pursuant to that certain Subordinated Security Agreement dated as of the date
hereof (as amended or modified from time to time, the “Security Agreement”);
provided, that (i) such lien evidenced by the Security Agreement shall be (a)
subordinate to the liens of Wells Fargo Bank, National Association (“Wells
Fargo”) pertaining to the Senior Indebtedness; and (b) senior in right of
payment to all other indebtedness of the Company (other than with respect to the
Demand Convertible Subordinated Secured Promissory Note in the principal amount
of $301,650 dated as of the date hereof (the “Other Note”), by the Company in
favor of Ravago Holdings America, Inc., a Delaware corporation (the “Other
Holder”), which shall remain pari passu to this Note), and (ii) the Holder
agrees to execute and deliver such further documentation as Wells Fargo may
request to more effectively provide for the subordination contemplated by clause
(i)(a) of this proviso promptly upon the Company’s or Wells Fargo’s request.

 

The principal balance of this Note may be drawn down by Company in one tranche
for the full principal amount, provided that any draw on this Note shall occur
contemporaneously with a draw being made on the Other Note.

 

All amounts outstanding under this Note are due and payable upon DEMAND for
repayment by the Company.

 

Interest. The aggregate principal balance outstanding shall bear interest
thereon at a per annum rate equal to eight percent (8.0%) until this Note shall
be paid in full. Interest shall be computed on the basis of the actual number of
days elapsed over a year of 365 days. Interest on the unpaid principal balance
of each Note shall be due and payable on a quarterly basis, commencing on
September 1, 2015 and on each December 1, March 1, June 1 and September 1
thereafter (each a “Required Payment Date”), or if such day is not a business
day, the first business day thereafter, provided that the Company shall have the
option, at such times that the common stock of the

 

 

Company continues to be quoted on the OTCQB market (or other market approved by
the Holder in its sole discretion) (the “Market”), of satisfying the accrued
interest by issuing common stock of the Company to the Holder, in lieu of cash,
in an amount equal to the quotient obtained by dividing the amount of accrued
interest due on the Required Payment Date by the average closing price of the
Company’s common stock on the OTCQB for the ten trading days prior to and ending
on the trading day immediately prior to such Required Payment Date. Company
hereby expressly acknowledges that the terms of this paragraph shall not alter
the demand nature of this Note.

 

Principal Conversion. At any time prior to payment in full of this Note, at the
closing of the contemplated issuance of Series B Participating Preferred Equity
(“Series B”) to the Holder and Other Holder, and their affiliates (the “Series B
Financing”), the unpaid principal balance of this Note, but not any accrued
interest thereon, shall convert into shares of the Series B in accordance with
the terms of this paragraph. The shares of Series B into which such principal
balance shall convert shall be equal to an amount such that the Holder receives
Series B shares that results in the Holder having a percentage of outstanding
Series B following the closing of the Series B Financing, conversion hereunder
and of the Other Note equal to the percentage obtained when dividing (i) amount
of principal balance remaining unpaid hereunder on the closing of the Series B
Financing, by (ii) the sum of amount of principal balance remaining unpaid
hereunder plus the amount of principal balance remaining unpaid under the other
Note plus the amount of aggregate capital provided in the initial closing of
such Series B Financing. The closing of the conversion of this Note shall take
place simultaneous with the closing of the Series B Financing. Any interest
unpaid on the date of conversion shall remain payable in accordance with the
above provisions. Company hereby expressly acknowledges that terms of this
paragraph shall not alter the demand nature of this Note.

 

Default. If any of the following events shall occur or conditions shall exist
and be continuing for any reason whatsoever and whether such occurrence or
condition shall be voluntary or involuntary or come about or be effected by
operation of law or otherwise, such occurrence or condition and continuance
shall constitute an “Event of Default”:

 

(i)Company fails to issue the Series B on conversion hereof at the closing of
the Series B Financing;

 

(ii)Company defaults in the payment of any principal or interest on this Note
and, if applicable, any accrued and unpaid default interest thereon when due and
such failure continues for a period of five (5) business days after the delivery
of written notice by the Holder;

 

(iii)The Company shall fail to observe or perform any other covenant or
agreement contained in this Agreement or the Security Agreement and such failure
shall remain un-remedied for thirty (30) days after the earlier of (A) any
officer of the Company becomes aware of such failure, or (B) notice thereof
shall have been given to the Company by the Holder;

 

(iv)The Company shall (A) commence a voluntary case or other proceeding or file
any petition seeking liquidation, reorganization or other relief under any
federal, state, or foreign bankruptcy, insolvency or other similar law now or
hereinafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator, or other similar official of it or any of its property,
(B) consent to the institution of, or fail to contest in a timely and
appropriate manner any proceeding or petition described in subclause (A) of this
clause (iv), (C) apply for, or consent to, the appointment of a custodian,
trustee, receiver, liquidator or other similar official for any Indemnitor or
for a substantial part of any Company’s assets, (D) file an answer admitting the
material allegations of a petition filed against any of them in any such
proceeding, (E) make a general assignment for the benefit of any of its
creditors, or (F) take any action for the purpose of effecting any of the
foregoing;

 

(v)An involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (A) liquidation, reorganization or other relief in respect of
the Company or the debts of it or any substantial part of the assets of it,
under any federal, state or foreign bankruptcy, insolvency or other similar law
nor or hereinafter in effect, or (B) the appointment of a custodian, trustee,

2

 

receiver, liquidator or other similar official for Company or for a substantial
part of the assets of Company or the entry of an order or decree approving or
ordering any of the foregoing, and in any such case, such proceeding, petition
or order shall remain un-dismissed or in the instance of an order, un-stayed,
for a period of sixty (60) days;

 

(vi)The Company shall become unable to pay, shall admit in writing its inability
to pay, or it shall fail to pay, its debts as they become due;

 

(vii)An Event of Default occurs with respect to the Other Note; or

 

(viii)Wells Fargo accelerates the Senior Indebtedness.

 

Following an Event of Default, and subject to the terms of the Security
Agreement, the Holder shall have all rights of a creditor under applicable law
(including the Uniform Commercial Code in effect from time to time in the
Commonwealth of Massachusetts). All such rights and remedies and the exercise
thereof shall be cumulative. No exercise of any such rights and remedies shall
be deemed to be exclusive or constitute an election of remedies.

 

If any Event of Default shall occur, this Note shall automatically become
immediately due and payable in full together with, if applicable, any default
interest accrued and unpaid thereon without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived. At any time after
this Note shall become immediately due and payable pursuant to this paragraph,
the Holder may, by written notice to Company, but shall have no obligation to,
rescind and annul any such acceleration solely with respect to this Note.

 

Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only upon the written consent of the party to be held thereto.

 

Transfer of this Note; Successors and Assigns. This Note, or any portion hereof,
may be transferred, without the prior consent of the Company, (a) if the Holder
is an entity, at any time to an affiliate of the Holder, or (b) if the Holder is
an individual, by will or the laws of descent and distribution; provided, that
one or more applicable exemptions under the Securities Act of 1933 and any
applicable state securities laws permit such sale or transfer without the
necessity of registration pursuant thereto. No other transfers of the Note or
any portion hereof or thereof, may be made by the Holder without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, delayed or conditioned. The Company may not assign or transfer this
Note or their obligations hereunder without the prior written consent of the
Holder. The rights and obligations of the Company and the Holder shall be
binding upon and benefit their respective successors, permitted assigns, heirs,
administrators and permitted transferees.

 

Miscellaneous Provisions.

 

Subject to the provisions hereof allowing for payments to be satisfied with
issuance of equity, the principal, interest and other amounts due hereunder
shall be payable at Holder’s principal place of business in lawful money of the
United States of America in immediately available funds without set-off,
deduction or counterclaim. Any payments received by the Holder on account of
this Note shall be applied first to all costs and expenses to the extent
required to be paid by the Company herunder, second to the accrued interest
outstanding hereunder, third to the principal amount then outstanding. This Note
may be prepaid in whole or in part, without penalty, at any time and from time
to time.

 

No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right of such holder,
nor shall any delay, omission or waiver on any one occasion be deemed a bar to
or waiver of the same or any other right on any future occasion. The Company,
regardless of the time, order or place of signing, waives presentment, demand,
protest and notices of every kind and assents to any extension or postponement
of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral, and to the addition or release of any other party or
person primarily or secondarily liable.

 

3

 

The Company agrees to pay all costs of collection of the principal of and
interest on this Note, including without limitation, reasonable attorneys’ fees
and costs. After any demand for payment by Holder, interest shall accrue at a
rate per annum equal to the aggregate of four (4.0%) percent plus the rate
provided for herein.

 

This Note shall be governed by the laws of The Commonwealth of Massachusetts,
and shall take effect as a sealed instrument. Company hereby submits to the
jurisdiction of the Federal and state courts located in Suffolk County, the
Commonwealth of Massachusetts for all purposes with respect to this Note, any
collateral given to secure their respective liabilities, obligations, and
indebtedness to Holder and its relationships with Holder.

 

Any provision herein, in any other document securing the payment of this Note,
or in any other agreement or commitment between the Holder and Company, whether
written or oral, expressed or implied, to the contrary notwithstanding, the
Holder shall never be entitled to charge, receive, or collect, nor shall amounts
received hereunder be credited as interest so that the Holder shall be paid, a
sum greater than interest at the maximum nonusurious interest rate, if any, that
at any time may be contracted for, charged, received, or collected on the
indebtedness evidenced by this Note under applicable law (the “Maximum Rate”).
It is the intention of the parties that this Note, and all other instruments
securing the payment of this Note or executed or delivered in connection
herewith, shall comply with applicable law. If the Holder ever contracts for,
charges, receives, or collects, anything of value which is deemed to be interest
under applicable law, and if the occurrence of any circumstance or contingency,
whether acceleration of maturity of this Note, delay in advancing proceeds of
this Note; or other event, should cause such interest to exceed interest at the
Maximum Rate, any such excess amount shall be applied to the reduction of the
unpaid principal balance of this Note or any other indebtedness owed to the
Holder by Company, and if this Note and such other indebtedness is paid in full,
any remaining excess shall be paid to Company. In determining whether the
interest hereon exceeds interest at the Maximum Rate, the total amount of
interest shall be spread throughout the entire term of this Note until its
payment in full in a manner which will cause the interest rate on this Note not
to exceed the Maximum Rate.

 

Upon receipt of an affidavit of Holder as to the loss, theft, destruction or
mutilation of this Note or any other security document which is not of public
record, and, in the case of any such loss, theft, destruction or mutilation,
upon surrender and cancellation of this Note or other security document, Company
will issue, in lieu thereof, a replacement Note or other security document in
the same principal amount thereof and otherwise of like tenor.

 

Company and Holder each hereby knowingly, voluntarily and intentionally waive
any right they may have or hereafter have to a trial by jury in respect to any
suit, action or proceeding arising out of or relating to this Note. Company
hereby certifies that neither Holder nor any of its representatives, agents or
counsel has represented, expressly or otherwise, that Holder would not, in the
event of any such suit, action or proceeding, seek to enforce this waiver of
right to trial by jury. Company acknowledges that Holder has been induced to
enter into this Note by, among other things, this waiver. Company acknowledges
that it has read the provisions of this Note and has consulted legal counsel and
understands the rights it is granting in this Note and is waiving in this
paragraph in particular and makes the above waiver knowingly, voluntarily and
intentionally.

 

 

[Signature pages follow.]

4

 

IN WITNESS WHEREOF, the Company has executed this Note as an instrument under
seal as of the date and year first written above.

 

XZERES CORP.

 

 

By: /s/ David Hofflich

 

Name: David Hofflich

 

Title: CEO

 

 

 

 

[Acceptance of Holder follows on next page]

5

 

THE UNDERSIGNED HOLDER HEREBY AGREES TO AND ACCEPTS THE TERMS OF THIS DEMAND
CONVERTIBLE SUBORDINATED SECURED PROMISSORY NOTE:

 

HOLDER:

 

 

/s/ Paul DeBruce

Paul DeBruce



 

6

 

